internal_revenue_service number release date index number 2032a 2032a ----------------------------- ---------------------- -------------------- ---------------- ------------------------------ re ------------------------------ -------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-142948-10 date date legend decedent child child child child grandchild grandchild grandchild grandchild grandchild grandchild grandchild grandchild trust trust trust date partnership date spouse ------------------------- --------------------- ------------------------ ---------------------- ---------------------------------- ------------------------ ---------------------- ----------------------- ------------------------- ------------------------- ---------------------- ------------------------ -------------------- ----------------------------- ------------------------------ ------------------------------ ------------------ --------------------------------------------------------------------------------------------- ----------------- ----------------------- plr-142948-10 spouse spouse spouse partner partner partner partner partner partner partner partner partner partner y state year year year date date v year ----------------------- ------------------- --------------------------------- -------------------------------- ---------------------------------- -------------------------------------- ------------------------------- ------------------------- ------------------------ -------------------------- ----------------------- ------------------------------------- ------------------------ ----------- --------------- ------- ------- ------- ------------------ ------------------- --------------------------------------------------------------------------------------------- ------- dear ----------------------------------------------- this letter responds to the letter dated date and subsequent correspondence submitted by your authorized representative requesting rulings under sec_2032a of the internal_revenue_code with respect to the proposed transfer of farmland held in trust for a qualified_heir to a limited_liability_company llc and the subsequent lease of that farmland by the llc to a partnership the facts and representations submitted are summarized as follows prior to his death decedent a united_states citizen owned and farmed land farm located in state united_states on date decedent entered into a lease lease with a general_partnership partnership in which decedent agreed to lease farm for the year through year crop years to partnership in exchange partnership agreed to pay decedent dollar_figurey during the lease_term partnership conducted farming operations on farm it is represented that during this period decedent actively and materially participated in the farming operation on farm decedent died in year of the lease plr-142948-10 decedent died on date survived by four children child child child and child child and his spouse spouse have two children grandchild and grandchild child and his spouse spouse have three children grandchild grandchild and grandchild child and his spouse spouse have three children grandchild grandchild and grandchild child is married to spouse under item vii of decedent’s will decedent bequeathed the residue of his estate to his children outright in substantially equal shares to be divided among them as they agree or in the absence of such agreement as his executor may determine the residue of decedent’s estate included farm item vii further provides that if any child does not survive decedent then decedent bequeaths that deceased child’s share of the residue to a separate trust for the then living children of the deceased child decedent’s grandchildren under item vii a the trustee of each separate trust shall pay the beneficiary grandchildren as much of the net_income of the trust as the trustee in the trustee’s discretion deems advisable for the education support maintenance and health of those grandchildren any income not distributed shall be added to principal item vii b provides that the trustee in the trustee’s discretion may distribute principal for the education support maintenance and health of each beneficiary grandchild under item vii c one-half of the assets of each separate trust will be distributed to the beneficiary grandchildren in shares as equal as the trustee can attain each share will be distributed to a beneficiary grandchild upon reaching age or if a grandchild dies before reaching that age to the then living descendants of the deceased grandchild the remaining assets of each separate trust will be distributed in equal shares to the beneficiary grandchildren each share will be distributed to a beneficiary grandchild upon reaching age or if a grandchild dies before reaching that age to the then living descendants of the deceased grandchild on date child child and child each disclaimed a portion of his undivided_interest in farm bequeathed to him under decedent’s will specifically child disclaimed one-half of his interest child disclaimed one-half of his interest and child disclaimed nine-tenths of his interest pursuant to item vii of decedent’s will child 1’s disclaimed interest passed to trust a_trust benefiting child 1’s children grandchild and grandchild child 2’s disclaimed interest passed to trust a_trust benefiting child 2’s children grandchild through grandchild child 3’s disclaimed interest passed to trust a_trust benefiting child 3’s children grandchild through grandchild accordingly after the disclaimers each grandchild held a beneficial_interest in farm indirectly through the trusts grandchild and grandchild were over age on decedent’s date of death and under item vii c of the will they are entitled to receive their interests in farm outright it is represented that those interests will be distributed to grandchild and grandchild upon receipt of this letter therefore the undivided interests in farm are currently held as follows child holds a 8th interest child holds a 8th interest child holds a 40th interest child holds a 4th interest trust holds a 8th interest trust holds a 8th interest and trust holds a plr-142948-10 40th interest in the event a_trust distributes any interest in farm to a beneficiary during the 10-year recapture_period under sec_2032a such beneficiary will enter into an agreement to be fully liable for any amount of additional estate_tax under that section upon the receipt of this letter grandchild and grandchild will each receive a distribution from trust equal to a 40th interest in farm trust will hold the remaining 40th interest in trust for grandchild this ruling_request pertains to trust the executor of decedent’s estate estate filed a timely united_states estate and generation-skipping_transfer_tax return and elected to value farm under sec_2032a child through child each executed an agreement to special valuation under sec_2032a in schedule a-1 of decedents’ form_706 be personally liable for any amount of additional estate_tax that may be due under sec_2032a it is represented that the leasing arrangement with partnership continued in effect after decedent’s death following the receipt of this letter_ruling and the distribution of the undivided interests in farm from trust to grandchild and grandchild child through child grandchild grandchild and trust through trust propose to transfer their undivided interests in farm to newly-formed limited_liability companies llc through llc in exchange for proportionate interests in the llcs specifically child and trust will transfer their undivided interests in farm to llc in exchange for proportionate interests in llc child and trust will transfer their undivided_interest in farm to llc in exchange for proportionate interests in llc child grandchild grandchild and trust will transfer their undivided_interest in farm to llc in exchange for proportionate interests in llc child will transfer her undivided_interest in farm to llc in exchange for a percent interest in llc article of the proposed llc operating_agreement provides that the managers have the authority to manage the business and affairs of the company article provides that the purpose of the company is to engage in the ownership leasing and farming of farm article prohibits the transfer of any member’s llc interests for years except to members of that qualified heir’s family as defined in sec_2032a article provides that each member will execute an agreement as a member of the llc to be personally liable for any additional estate_tax which may result due to the application of sec_2032a it is represented that llc will enter into an agreement to be fully liable for any amount of additional estate_tax that may be due under sec_2032a the proposed llc and operating agreements contain similar terms partnership was formed in year at the time decedent entered into lease and currently there were and are v corporate partners partner through partner each partner owns a v percent interest in partnership the shareholders of partner sec_1 and plr-142948-10 are child and spouse the shareholders of partner sec_2 and are child and spouse the shareholders of partner sec_3 and are child and spouse the shareholders of partner sec_4 and are child and spouse the shareholders of partner are estate child child and child the shareholders of partner are child child child and grandchild each llc proposes to enter into a leasing agreement with partnership specifically llc will enter into lease with partnership llc will enter into lease with partnership llc will enter into lease with partnership llc will enter into lease with partnership pursuant to the terms of each proposed lease each llc will lease its undivided_interest in farm to partnership for agricultural purposes specifically to be used as a farm for farming_purposes partnership will agree to pay each llc a sum certain per annum or a certain percentage share of the crops grown per annum the decision to pay either a fixed cash rent or to pay rent based on a percentage of crops grown on farm shall be made solely by partnership the term of each lease will be fixed by the parties subsequent to receiving this letter trust has requested the following rulings trust 2’s transfer of trust 2’s undivided_interest in farm to llc in exchange for a proportionate interest in llc as proposed will not be treated as a disposition of the trust beneficiaries’ interests in farm resulting in additional estate_tax under sec_2032a llc 2’s proposed leasing arrangement with partnership will not be treated as a cessation of the qualified_use of the trust beneficiaries’ interests in farm and accordingly will not result in additional estate_tax under sec_2032a law and analysis ruling sec_2032a provides that if the decedent was at the time of his death a citizen or resident_of_the_united_states and the executor elects the application of sec_2032a and files the agreement referred to in sec_2032a then for purposes of chapter the value of the qualified_real_property shall be its value for the use under which it qualifies under sec_2032a as qualified_real_property sec_2032a provides that for purposes of sec_2032a the term qualified_real_property means real_property located in the united_states which was acquired from or passed_from_the_decedent to a qualified_heir of the decedent and which on the date of the decedent’s death was being used for a qualified_use by the decedent or a plr-142948-10 member_of_the_decedent’s_family but only if the percentage requirements under subsections a through d are met sec_2032a provides that for purposes of sec_2032a the term qualified_use means the devotion of the property to any of the following a use as a farm for farming_purposes or b use in a trade_or_business other than the trade_or_business_of_farming sec_2032a provides that if within years after the decedent’s death and before the death of the qualified_heir the qualified_heir disposes of any interest in qualified_real_property other than by a disposition to a member of his family then an additional estate_tax will be imposed under sec_2032a the qualified_heir is personally liable for the additional estate_tax imposed under sec_2032a sec_2032a provides that the term qualified_heir means with respect to any property a member of the decedent's family who acquired such property or to whom such property passed_from_the_decedent sec_2032a provides that the term member_of_the_family means with respect to any individual only a an ancestor of such individual b the spouse of such individual c a lineal descendant of such individual of such individual’s spouse or of a parent of such individual or d the spouse of any lineal descendant described in subparagraph c sec_2032a provides in part that property shall be considered to have been acquired from or to have passed_from_the_decedent if such property is acquired by any person from the estate or from a_trust to the extent such property is includible in the gross_estate of the decedent under sec_2032a an interest in a discretionary_trust all the beneficiaries of which are qualified heirs shall be treated as a present_interest sec_20_2032a-3 which applies to pre-death ownership by a decedent provides that real_property valued under sec_2032a may be owned directly or may be owned indirectly through ownership of an interest in a corporation partnership or a_trust where the ownership is indirect however the decedent’s interest in the business must in addition to meeting the tests for qualification under sec_2032a qualify under the tests of sec_6166 as an interest in a closely-held business on the date of the decedent’s death and for sufficient other time as stated above the requirements under sec_20_2032a-3 address only pre-death ownership by a decedent although no regulations have ever been issued plr-142948-10 applying this rule to qualified heirs the legislative_history indicates that congress intended this rule to apply to qualified heirs as well it is intended however that the treasury_department will provide by regulations that the disposition of qualified_property by tax-free transfer to a corporation pursuant to sec_351 or to a partnership pursuant to sec_721 is not to result in application of the recapture_tax if the qualified_heir retains the same equitable interest in the property if the corporation or partnership would with respect to the qualified_heir be considered a closely_held_business within the meaning of sec_6166 and if the corporation or partnership consents to personal liability for the recapture if it disposes of the real_property or ceases to use the property for qualified purposes during the period in which recapture may occur emphasis added h_r rep no n pincite in this case grandchildren through decedent’s grandchildren are members of decedent’s family as defined under sec_2032a under decedent’s will an interest in farm passed from decedent to grandchildren through as beneficiaries of trust therefore grandchildren through are qualified heirs for purposes of sec_2032a e and g grandchildren through each hold an interest in farm indirectly through trust trust proposes to transfer trust 2’s undivided_interest in farm to llc in exchange trust will receive an ownership_interest in the llc proportionate to the transferred interest in farm accordingly trust will indirectly own farm through the llc the proposed llc operating_agreement provides that trust will execute an agreement as a member of the llc to be fully liable for any additional estate_tax which may result due to the application of sec_2032a further it is represented that llc will enter into an agreement to be fully liable for any amount of additional estate_tax that may be due under sec_2032a based upon the facts submitted and representations made and assuming llc satisfies the requirements of sec_6166 as a closely-held business we conclude that trust 2’s transfer of trust 2’s undivided_interest in farm to llc in exchange for a proportionate interest in the llc as proposed will not be treated as a disposition of the trust beneficiaries’ interests in farm resulting in additional estate_tax under sec_2032a ruling sec_2032a provides that if within years after the decedent’s death and before the death of the qualified_heir the qualified_heir ceases to use for the qualified_use the qualified_real_property which was acquired or passed_from_the_decedent then an additional estate_tax will be imposed plr-142948-10 the requirements for determining whether there has been a cessation in use under sec_2032a are found in sec_2032a sec_2032a provides that for purposes of sec_2032a real_property shall cease to be used for other qualified_use if a such property ceases to be used for the qualified_use set forth in subparagraph a of sec_2032a under which the property qualified under sec_2032a the legislative_history underlying the amendments to sec_2032a suggests by negative implication that the qualified_use requirement of sec_2032a is satisfied if the income from rental of the property is substantially dependent upon production see s rep no pincite specifically the senate report states that during any period when the decedent leases the real_property to a nonfamily member for use in a qualified_use pursuant to a lease under which the rental is not substantially dependent upon production the qualified_use requirement is not satisfied this requirement has been construed by the courts to apply to qualified heirs as well see 113_f3d_802 8th cir income from a leasing arrangement in which the lessee has the option to pay the lessor rent either in the form of a sum certain or a certain percentage of the crop share is substantially dependent upon production see estate of gavin supra and 783_f2d_694 7th cir in estate of gavin under the decedent’s will the farm property passed to decedent’s grandchildren and children some of the qualified heirs leased the farm to decedent’s son another qualified_heir the lease provided for either an annual rent of dollar_figure or a percent crop share at the son’s option the court found that the son’s ability to choose whether to pay fixed cash rent or a percent share put the other qualified heirs at risk because in a bad year the son would likely pay the fifty-fifty_split rather than the fixed payments the court held that the leasing arrangement did not result in a cessation of use under sec_2032a and therefore the qualified heirs were not subject_to additional estate_tax under sec_2032a in schuneman the decedent owned a farm and prior to her death she leased the farm to a third party the lessee agreed to conduct farming operations on the farm under the leasing arrangement the rental amount was based upon crop production and crop prices the court concluded that the lease arrangement created financial risk for the decedent and held that the farm was used in a qualified_use at the time of her death pursuant to lease llc will lease trust 2’s interest in farm to partnership for agricultural purposes specifically to be used as a farm for farming_purposes farming is a qualified_use under sec_2032a under lease partnership will agree to pay the llc either a sum certain per annum or a certain percentage of the share of crops grown per annum the decision to pay either fixed cash rent or to pay rent based on a percentage of crops grown on farm shall be made solely by partnership lease is plr-142948-10 substantially_similar to the lease in estate of gavin supra we conclude that the rental payments under lease will be substantially dependent upon production based on the facts submitted and representations made we conclude that llc 2’s proposed leasing arrangement with partnership will not be treated as a cessation of the qualified_use of the trust beneficiaries’ interests in farm for purposes of sec_2032a and accordingly will not be subject_to an additional estate_tax under sec_2032a the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we are not ruling on the application of sec_2032a to the election on decedent’s form_706 made by the executor of decedent’s estate further we are not ruling on whether the trust beneficiaries materially participate in farming on farm for purposes of sec_2032a whether the required material_participation by a qualified_heir or a member of his family occurred is a factual determination section dollar_figure of revproc_2011_1 i r b provides that the service ordinarily does not issue letter rulings in certain areas because of the factual nature of the problem involved this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries by ______________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
